Exhibit 10.4

EXECUTION VERSION

INTELLECTUAL PROPERTY MATTERS AGREEMENT

by and between

FORTIVE CORPORATION

and

VONTIER CORPORATION

Dated as of October 8, 2020



--------------------------------------------------------------------------------

INTELLECTUAL PROPERTY MATTERS AGREEMENT

This INTELLECTUAL PROPERTY MATTERS AGREEMENT (this “Agreement”), dated as of
October 8, 2020, is entered into by and between Fortive Corporation (“Fortive”),
a Delaware corporation, and Vontier Corporation (“Vontier”), a Delaware
corporation. “Party” or “Parties” means Fortive or Vontier, individually or
collectively, as the case may be.

W I T N E S S E T H:

WHEREAS, the Parties have entered into that certain Separation and Distribution
Agreement, dated as of the date hereof (the “Separation Agreement”); and

WHEREAS, as of the Distribution Date, the Fortive Group may own certain Patents,
Copyrights and Know-How that are necessary or used in the Vontier Business as of
the Distribution Date, and the Vontier Group may own certain Patents, Copyrights
and Know-How that are necessary or used in the Fortive Retained Businesses as of
the Distribution Date, and Fortive wishes to grant to Vontier, and Vontier
wishes to grant to Fortive, a license to such Intellectual Property in
accordance with the terms hereof.

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements,
provisions and covenants contained in this Agreement, the Parties hereby agree
as follows:

ARTICLE I

DEFINITIONS

Section 1.01 Definitions.

(a) Unless otherwise defined herein, all capitalized terms used herein shall
have the same meanings as in the Separation Agreement.

(b) The following capitalized terms used in this Agreement shall have the
meanings set forth below:

“Copyrights” shall mean copyrights and copyrightable subject matter, excluding
Know-How.

“FBS” shall have the meaning set forth in the FBS License Agreement.

“FBS License Agreement” shall mean the FBS License Agreement of even date
herewith by and between Fortive and Vontier.

“Fortive Field of Use” shall mean (a) all fields outside of the Vontier Business
and (b) natural evolutions or extensions thereof.

 

2



--------------------------------------------------------------------------------

“Fortive Licensed Copyrights” shall mean the Copyrights that are (a) owned or
Licensable by the Fortive Group as of the Distribution Date and (b) used in the
Vontier Business as of the Distribution Date.

“Fortive Licensed IP” shall mean the Fortive Licensed Copyrights, Fortive
Licensed Know-How and Fortive Licensed Patents, excluding FBS (as licensed under
the FBS License Agreement).

“Fortive Licensed Know-How” shall mean the Know-How that is (a) owned or
Licensable by the Fortive Group as of the Distribution Date and (b) used in the
Vontier Business as of the Distribution Date.

“Fortive Licensed Patents” shall mean (a) the Patents that are (i) owned or
Licensable by the Fortive Group as of the Distribution Date and (ii) used in the
Vontier Business as of the Distribution Date, and (b) all Valid Claims of other
Patents that are owned by the Fortive Group that claim priority to the Patents
described in clause (a) to the extent such Valid Claims are fully supported by
such Patents.

“Know-How” shall mean trade secrets, and all other confidential or proprietary
information, know-how, inventions, processes, formulae, models, and
methodologies, but in each case excluding Patents.

“Licensable” means, with respect to any Intellectual Property, the right to
grant sublicenses to a Person within the scope of the licenses set forth in
Section 2.01 or Section 2.02, as applicable, without (i) the requirement to
obtain consent from, give notice to, or take any other action with respect to
any Third Party or (ii) incurring fees, royalties, Liabilities or other costs in
connection with such sublicense.

“Licensed IP” shall mean (a) the Vontier Licensed IP, as licensed to Fortive
hereunder and (b) the Fortive Licensed IP, as licensed to Vontier hereunder.

“Licensee” shall mean (a) Vontier, with respect to the Fortive Licensed IP and
(b) Fortive, with respect to the Vontier Licensed IP.

“Licensee Field of Use” shall mean (a) with respect to Vontier, the Vontier
Field of Use, and (b) with respect to Fortive, the Fortive Field of Use.

“Licensor” shall mean (a) Vontier, with respect to the Vontier Licensed IP, and
(b) Fortive, with respect to the Fortive Licensed IP.

“Licensor IP” shall mean (a) with respect to Vontier, the Vontier Licensed IP
and (b) with respect to Fortive, the Fortive Licensed IP.

“Patents” shall mean patents and patent applications, and any and all related
national or international counterparts thereto, including any divisionals,
continuations, continuations-in-part, reissues, reexaminations, substitutions
and extensions thereof.

 

3



--------------------------------------------------------------------------------

“Third Party” means any Person other than Fortive, Vontier, and their respective
Affiliates.

“Valid Claim” means a claim of an issued and unexpired Patent that (i) has not
been revoked or held unenforceable or invalid by a decision of a court or other
Governmental Entity of competent jurisdiction from which no appeal can be taken
or has been taken within the time allowed for appeal and (ii) has not been
abandoned, disclaimed, denied, or admitted to be invalid or unenforceable
through reissue or disclaimer or otherwise in such country.

“Vontier Field of Use” shall mean (a) the field of the Vontier Business and
(b) natural evolutions or extensions thereof.

“Vontier Licensed Copyrights” shall mean the Copyrights that are (a) owned or
Licensable by the Vontier Group as of the Distribution Date and (b) used in the
Fortive Retained Business as of the Distribution Date.

“Vontier Licensed IP” shall mean the Vontier Licensed Copyrights, Vontier
Licensed Know-How and Vontier Licensed Patents.

“Vontier Licensed Know-How” shall mean the Know-How that is (a) owned or
Licensable by the Vontier Group as of the Distribution Date and (b) used in the
Fortive Retained Business as of the Distribution Date.

“Vontier Licensed Patents” shall mean (a) the Patents that are (i) owned or
Licensable by the Vontier Group as of the Distribution Date and (ii) used in the
Fortive Retained Business as of the Distribution Date, and (b) all Valid Claims
of other Patents that are owned by the Vontier Group that claim priority to the
Patents described in clause (a) to the extent such Valid Claims thereof are
fully supported by such Patents.

ARTICLE II

GRANTS OF RIGHTS

Section 2.01 License to Vontier of Fortive Licensed IP. Subject to the terms and
conditions of this Agreement, Fortive hereby grants, and shall cause its
Affiliates to grant, to Vontier a non-exclusive, royalty-free, fully paid-up,
irrevocable, sublicensable (in connection with activities in the Vontier Field
of Use by Vontier and its Affiliates but not for the independent use of Third
Parties), and worldwide license to the Fortive Licensed IP in the Vontier Field
of Use (“Vontier License”). Subject to the terms and conditions of this
Agreement, the Vontier License shall include the right to exercise any and all
rights in the Fortive Licensed IP in the Vontier Field of Use, including the
right to use, practice, copy, perform, render, develop, modify, and make
derivative works of the Fortive Licensed IP within the Vontier Field of Use and
to make, have made, use, sell, offer for sale, export and import any products,
services or technologies, in each case with respect to the Vontier Field of Use.

 

4



--------------------------------------------------------------------------------

Section 2.02 License to Fortive of Vontier Licensed IP. Subject to the terms and
conditions of this Agreement, Vontier hereby grants, and shall cause its
Affiliates to grant, to Fortive a non-exclusive, royalty-free, fully paid-up,
irrevocable, sublicensable (in connection with activities in the Fortive Field
of Use by Fortive and its Affiliates but not for the independent use of Third
Parties), and worldwide license to the Vontier Licensed IP solely within the
Fortive Field of Use (“Fortive License”). Subject to the terms and conditions of
this Agreement, the foregoing license shall include the right to exercise any
and all rights in the Vontier Licensed IP in the Fortive Field of Use, including
the right to use, practice, copy, perform, render, develop, modify, and make
derivative works of the Vontier Licensed IP within the Fortive Field of Use and
to make, have made, use, sell, offer for sale, export and import any products,
services or technologies, in each case with respect to the Fortive Field of Use.

Section 2.03 Limitations. Notwithstanding anything to the contrary herein, the
licenses hereunder are subject to any rights of or obligations owed to any Third
Party under any Contracts existing as of the Distribution Date between Licensor
or its Affiliates and any such Third Party.

Section 2.04 Reservation of Rights. Each Party reserves its and its Affiliates’
rights in and to all Intellectual Property that is not expressly licensed
hereunder. Without limiting the foregoing, this Agreement and the licenses and
rights granted herein do not, and shall not be construed to, confer any rights
upon either Party, its Affiliates, or its sublicensees by implication, estoppel,
or otherwise as to any of the other Party’s or its Affiliates’ Intellectual
Property, except as otherwise expressly set forth herein.

Section 2.05 FBS. Notwithstanding anything to the contrary herein, no rights
under or with respect to FBS are granted pursuant to this Agreement.

ARTICLE III

INTELLECTUAL PROPERTY OWNERSHIP

Section 3.01 Ownership.

(a) As between the Parties, Licensee acknowledges and agrees that (i) Licensor
owns the Licensor IP, (ii) none of Licensee, its Affiliates or its sublicensees,
will acquire any rights in the Licensor IP, except for the licenses and
sublicenses granted pursuant to Sections 2.01 and 2.02, and (iii) Licensee shall
not, and shall cause its Affiliates and its sublicensees to not, represent that
they have an ownership interest in any of the Licensor IP.

(b) As between the Parties, each Party shall own all improvements and
modifications made by or on behalf of such Party with respect to the Licensed
IP; provided that, with respect to Licensee, such improvements and modifications
shall not include, and shall be subject to the provisions of this Agreement as
they concern, the Licensed IP to which such improvements or modifications are
made.

ARTICLE IV

PROSECUTION, MAINTENANCE AND ENFORCEMENT

Section 4.01 Responsibility. Subject to Section 4.02, Licensor shall be solely
responsible for filing, prosecuting, and maintaining all Patents within the
Licensor IP, in Licensor’s sole discretion. Licensor shall be responsible for
any costs associated with filing, prosecuting, and maintaining such Patents.

 

5



--------------------------------------------------------------------------------

Section 4.02 Defense and Enforcement. Licensor shall have the sole right, but
not the obligation, to elect to bring an Action or enter into settlement
agreements regarding the Licensor IP, at Licensor’s sole cost and expense.

Section 4.03 No Additional Obligations. This Agreement shall not obligate either
Party to disclose or deliver to the other Party, or maintain, register,
prosecute, pay for, enforce, or otherwise manage any Intellectual Property
except as expressly set forth herein.

ARTICLE V

DISCLAIMERS; LIMITATIONS ON LIABILITY AND REMEDIES

Section 5.01 Disclaimer of Warranties. Except as expressly set forth herein, the
Parties acknowledge and agree that (a) the Licensor IP is provided as-is,
(b) the Licensee assumes all risks and Liability arising from or relating to its
use of and reliance upon the Licensor IP and (c) each Party makes no
representation or warranty with respect thereto. EXCEPT AS EXPRESSLY SET FORTH
HEREIN, EACH PARTY HEREBY EXPRESSLY DISCLAIMS ALL REPRESENTATIONS AND WARRANTIES
REGARDING THE LICENSOR IP, WHETHER EXPRESS OR IMPLIED, INCLUDING ANY
REPRESENTATION OR WARRANTY IN REGARD TO QUALITY, PERFORMANCE, NONINFRINGEMENT,
MISAPPROPRIATION, COMMERCIAL UTILITY, OR MERCHANTABILITY OR FITNESS FOR A
PARTICULAR PURPOSE.

Section 5.02 Compliance with Laws and Regulations. Each Party hereto shall be
responsible for its own compliance with any and all Laws applicable to its
performance under this Agreement. FOR THE AVOIDANCE OF DOUBT AND NOTWITHSTANDING
ANYTHING HEREIN TO THE CONTRARY, EACH PARTY EXPRESSLY DISCLAIMS ANY EXPRESS OR
IMPLIED OBLIGATION OR WARRANTY WITH RESPECT TO THE LICENSOR IP THAT COULD BE
CONSTRUED TO REQUIRE LICENSOR TO PROVIDE LICENSOR IP HEREUNDER IN SUCH A MANNER
TO ALLOW LICENSEE TO ITSELF COMPLY WITH ANY LAW APPLICABLE TO THE ACTIONS OR
FUNCTIONS OF SUCH LICENSEE (OR ITS AFFILIATES).

ARTICLE VI

LIABILITY AND INDEMNIFICATION

Section 6.01 Procedures. The provisions of Article V of the Separation Agreement
shall govern any and all Liabilities or indemnification (including any
Indemnifiable Losses) under or in connection with this Agreement, whether
arising from statute, principle of common or civil law, principles of strict
liability, tort, contract or otherwise under or in connection with this
Agreement.

 

6



--------------------------------------------------------------------------------

ARTICLE VII

CONFIDENTIALITY

Section 7.01 Disclosure and Use Restrictions.

(a) Notwithstanding any termination of this Agreement, each of Fortive and
Vontier shall hold, and shall cause their Affiliates and its and their
respective officers, employees, agents, consultants and advisors to hold, in
strict confidence (and not to disclose or release or use, including for any
ongoing or future commercial purpose, without the prior written consent of the
Party to whom the Confidential Information relates (which may be withheld in
such Party’s sole and absolute discretion, except where disclosure is required
by applicable Law)), any and all Confidential Information concerning or
belonging to the other Party or its Affiliates; provided that each Party may
disclose, or may permit disclosure of, such Confidential Information (i) to its
respective auditors, attorneys, financial advisors, bankers and other
appropriate consultants and advisors who have a need to know such Information
for auditing and other non-commercial purposes and are informed of the
obligation to hold such Information confidential and in respect of whose failure
to comply with such obligations, the applicable Party will be responsible,
(ii) if any Party or any of its respective Affiliates is required or compelled
to disclose any such Confidential Information by judicial or administrative
process or by other requirements of Law or stock exchange rule or is advised by
outside counsel in connection with a proceeding brought by a Governmental Entity
that it is advisable to do so, (iii) as required in connection with any legal or
other proceeding by one Party against any other Party or in respect of claims by
one Party against the other Party brought in a proceeding, (iv) as necessary in
order to permit a Party to prepare and disclose its financial statements in
connection with any regulatory filings or Tax Returns, (v) as necessary for a
Party to enforce its rights or perform its obligations under this Agreement,
(vi) to Governmental Entities in accordance with applicable procurement
regulations and contract requirements or (vii) to other Persons in connection
with their evaluation of, and negotiating and consummating, a potential
strategic transaction, to the extent reasonably necessary in connection
therewith, provided an appropriate and customary confidentiality agreement has
been entered into with the Person receiving such Confidential Information.
Notwithstanding the foregoing, in the event that any demand or request for
disclosure of Confidential Information is made by a Third Party pursuant to
clause (ii), (iii), (v) or (vi) above, each Party, as applicable, shall promptly
notify (to the extent permissible by Law) the Party to whom the Confidential
Information relates of the existence of such request, demand or disclosure
requirement and shall provide such affected Party a reasonable opportunity to
seek an appropriate protective order or other remedy, which such Party will
cooperate in obtaining to the extent reasonably practicable. In the event that
such appropriate protective order or other remedy is not obtained, the Party
which faces the disclosure requirement shall furnish only that portion of the
Confidential Information that is required to be disclosed and shall take
commercially reasonable steps to ensure that confidential treatment is accorded
such Confidential Information.

(b) Each Party acknowledges that it and the other members of its Group may have
in its or their possession confidential or proprietary Information of Third
Parties that was received under confidentiality or non-disclosure agreements
with such Third Party while such Party and/or members of its Group were part of
the Fortive Group. Each Party shall comply,

 

7



--------------------------------------------------------------------------------

and shall cause the other members of its Group to comply, and shall cause its
and their respective officers, employees, agents, consultants and advisors (or
potential buyers) to comply, with all terms and conditions of any such
third-party agreements entered into prior to the Distribution Date, with respect
to any confidential and proprietary Information of Third Parties to which it or
any other member of its Group has had access.

(c) Notwithstanding anything to the contrary set forth herein, (i) the Parties
shall be deemed to have satisfied their obligations hereunder with respect to
the Confidential Information of the other Party if they exercise at least the
same degree of care that applies to Fortive’s confidential and proprietary
information pursuant to policies in effect as of the Distribution Date and
(ii) confidentiality obligations provided for in any Contract between each Party
or its Affiliates and their respective employees shall remain in full force and
effect. Notwithstanding anything to the contrary set forth herein, Confidential
Information of any Party in the possession of and used by the other Party as of
the Distribution Date may continue to be used by such Party in possession of the
Confidential Information in and only in the operation of the Vontier Business
(in the case of the Vontier Group) or the Fortive Retained Business (in the case
of the Fortive Group).

(d) The Parties agree that irreparable damage may occur in the event that the
provisions of this Section 7.01 were not performed in accordance with their
specific terms. Accordingly, it is hereby agreed that the Parties shall be
entitled to seek an injunction or injunctions to enforce specifically the terms
and provisions hereof in any court having jurisdiction, this being in addition
to any other remedy to which they are entitled at law or in equity.

Section 7.02 Survival. The confidentiality and nondisclosure obligations of this
Article VII shall survive any termination of this Agreement.

ARTICLE VIII

TERM

Section 8.01 Term. The term of this Agreement shall commence as of the
Distribution Date and shall continue in perpetuity, provided that, (a) the
license granted to Vontier in Section 2.01 with respect to the Fortive Licensed
Patents expires upon expiration of the last-to-expire of the Valid Claims
included in the Fortive Licensed Patents, and (b) the license granted to Fortive
in Section 2.02 with respect to the Vontier Licensed Patents expires upon
expiration of the last-to-expire of the Valid Claims included in the Vontier
Licensed Patents. Except as otherwise expressly set forth in Section 8.02, this
Agreement may not be terminated unless agreed to in writing by the Parties.

Section 8.02 Effect of Expiration and Termination; Accrued Rights; Survival.

(a) Accrued Rights. Upon the earlier of expiration or termination of this
Agreement, in part or in its entirety, all licenses and rights granted to
Licensee with respect to the Intellectual Property to which such expiration or
termination relates shall immediately cease. Expiration and termination of this
Agreement, in part or in its entirety, shall be without prejudice to any rights
which shall have accrued to the benefit of either Party prior to such expiration
and termination (as applicable).

 

8



--------------------------------------------------------------------------------

(b) Termination of Sublicenses. Any sublicenses that have been granted by a
Licensee to a sublicensee with respect to the Intellectual Property subject to
expiration or termination of this Agreement, in part or in its entirety, shall
automatically terminate upon such expiration or termination.

(c) Return/Destruction of Materials. Upon termination of this Agreement,
Licensee shall, and shall ensure that its sublicensees, within fifteen
(15) Business Days of any request by Licensor, return to Licensor, or at
Licensor’s election destroy, all of such Licensor’s Know-How licensed hereunder
that is in their possession or control as of the date of termination.

(d) Surviving Obligations. Expiration and termination of this Agreement, in part
or in its entirety, shall not terminate Licensee’s obligation to pay the
Pass-Through Royalties and all other amounts for which Licensee is obligated to
reimburse Licensor hereunder that have accrued prior to the effective date of
such expiration or termination (as applicable). The following provisions of this
Agreement, together with all other provisions of this Agreement that expressly
specify that they survive, shall survive expiration and termination of this
Agreement, in part or in its entirety: Section 2.04, Section 5.01, this
Section 8.02, and Articles III, VI, VII and IX.

ARTICLE IX

MISCELLANEOUS

Section 9.01 Entire Agreement; Construction. This Agreement, including the
Exhibits and Schedules, shall constitute the entire agreement between the
Parties with respect to the subject matter hereof and shall supersede all
previous negotiations, commitments, course of dealings and writings with respect
to such subject matter. In the event of any inconsistency between this Agreement
and any Schedule hereto, the Schedule shall prevail. In the event of any
conflict between this Agreement and the Tax Matters Agreement, the terms and
conditions of the Tax Matters Agreement shall govern.

Section 9.02 Counterparts. This Agreement may be executed in more than one
counterpart, all of which shall be considered one and the same agreement, and
shall become effective when one or more such counterparts have been signed by
each of the Parties and delivered to each of the Parties.

Section 9.03 Notices. All notices, requests, claims, demands and other
communications under this Agreement shall be in English, shall be in writing and
shall be given or made (and shall be deemed to have been duly given or made upon
receipt) by delivery in person, by overnight courier service, by email (followed
by delivery of an original via overnight courier service) or by facsimile with
receipt confirmed (followed by delivery of an original via overnight courier
service) to the respective Parties at the following addresses (or at such other
address for a Party as shall be specified in a notice given in accordance with
this Section 9.03):

 

9



--------------------------------------------------------------------------------

If to Fortive:

Fortive Corporation

6920 Seaway Blvd.

Everett, WA 98203

Attn: General Counsel

Facsimile: (425) 446-5007

E-mail: Peter.Underwood@fortive.com

If to Vontier:

Vontier Corporation

5420 Wade Park Boulevard, Suite 206

Raleigh, NC 27607

Attn: General Counsel

Facsimile: (336) 292-8871

E-mail: Katie.rowen@vontier.com

Section 9.04 Waivers. Any consent required or permitted to be given by any Party
to the other Party under this Agreement shall be in writing and signed by the
Party giving such consent and shall be effective only against such Party (and
its Group). No failure to exercise and no delay in exercising, on the part of
any Party, any right, remedy, power or privilege hereunder shall operate as a
waiver hereof or thereof; nor shall any single or partial exercise of any right,
remedy, power or privilege hereunder or thereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.

Section 9.05 Assignment. This Agreement shall not be assignable, in whole or in
part, directly or indirectly, by any Party hereto without the prior written
consent of the other Party (not to be unreasonably withheld or delayed), and any
attempt to assign any rights or obligations arising under this Agreement without
such consent shall be void. Notwithstanding the foregoing, this Agreement shall
be assignable, in whole or in part, to (i) an Affiliate of a Party or (ii) a
bona fide Third Party in connection with a merger, reorganization, consolidation
or the sale of assets of a Party or its Affiliates related to this Agreement so
long as the resulting, surviving or transferee entity assumes all the
obligations of the relevant Party.

Section 9.06 Successors and Assigns. The provisions of this Agreement and the
obligations and rights hereunder shall be binding upon, inure to the benefit of
and be enforceable by (and against) the Parties and their respective successors
and permitted assigns.

Section 9.07 Subsidiaries. Each of the Parties shall cause to be performed, and
hereby guarantees the performance of, all actions, agreements and obligations
set forth herein to be performed by any Subsidiary of such Party or by any
entity that becomes a Subsidiary of such Party at and after the Distribution
Date, to the extent such Subsidiary remains a Subsidiary of the applicable
Party.

Section 9.08 Third Party Beneficiaries. This Agreement is solely for the benefit
of the Parties and should not be deemed to confer upon Third Parties any remedy,
claim, Liability, reimbursement, claim of Action or other right in excess of
those existing without reference to this Agreement.

 

10



--------------------------------------------------------------------------------

Section 9.09 Titles and Headings. Titles and headings to Articles and Sections
herein are inserted for the convenience of reference only and are not intended
to be a part of or to affect the meaning or interpretation of this Agreement.

Section 9.10 Exhibits and Schedules. The Exhibits and Schedules shall be
construed with and as an integral part of this Agreement to the same extent as
if the same had been set forth verbatim herein.

Section 9.11 Governing Law. This Agreement and any dispute arising out of, in
connection with or relating to this Agreement shall be governed by and construed
in accordance with the Laws of the State of Delaware, without giving effect to
the conflicts of laws principles thereof.

Section 9.12 Dispute Resolution. The provisions of Article VIII of the
Separation Agreement shall govern any Dispute under or in connection with this
Agreement.

Section 9.13 Severability. In the event any one or more of the provisions
contained in this Agreement should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein and therein shall not in any way be affected or
impaired thereby. The Parties shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions,
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

Section 9.14 Interpretation.

(a) The Parties have participated jointly in the negotiation and drafting of
this Agreement. This Agreement shall be construed without regard to any
presumption or rule requiring construction or interpretation against the Party
drafting or causing any instrument to be drafted.

(b) When a reference is made in this Agreement to an Article, Section or
Exhibit, such reference shall be to an Article or Section of, or an Exhibit to,
this Agreement unless otherwise indicated. Wherever the words “include,”
“includes” or “including” are used in this Agreement, they shall be deemed to be
followed by the words “without limitation.” The words “hereof,” “herein,”
“hereto” and “hereunder” and words of similar import, when used in this
Agreement, shall refer to this Agreement as a whole and not to any particular
provision of this Agreement.

[Signature page follows]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed on the
date first written above by their respective duly authorized officers.

 

FORTIVE CORPORATION By:  

/s/ Rajesh Yadava

  Name: Rajesh Yadava   Title: Vice President, Treasurer VONTIER CORPORATION By:
 

/s/ Kathryn K. Rowen

  Name: Kathryn K. Rowen   Title: Senior Vice President, General Counsel

[Intellectual Property Matters Agreement Signature Page]